Chalmers, J.,
delivered the opinion of'the court.
Mrs. Kenneday, having executed jointly with her husband a conveyance of the family homestead, brings this bill to vacate and annul it. She rests her claim to relief upon three grounds: 1st. That her acknowledgment was defective and insufficient to convey the title. 2d. That she was coerced into making the deed by her husband and by the attorney of the grantees. 3d. That the homestead, though the record title was in her husband, had been bought with her means, that she was entitled to a resulting trust in it, and that she had been induced to convey it in consequence of having been misled and deceived as to her legal rights by her husband and the attorney of the grantees. The certificate of acknowledgment, after reciting the appearance of the wife, thus proceeds, “ who after a private examination, separate and apart from her said husband, acknowledges that she signed, sealed and delivered the foregoing deed as her voluntary act, freely and for the purposes therein expressed, without any fear, threat or compulsion of her said husband.” The objection made is that, while’ it states that the wife was examined separately, it does not show *774that she acknowledged separately. The objection is hypercritical. A substantial, and not a literal, compliance with the requirements of the statute is all that is necessary. A certificate practically similar to this was sustained in Bernard v. Elder, 50 Miss. 836.
There is no proof of anything that amounts to coercion on the part of the husband or of the attorney of the grantees. The husband is shown to have desired his wife to sign, and to have urged her to do so, but certainly nothing like duress or intimidation is shown. Apart from this, the certificate of the officer is conclusive of the voluntary nature of the wife’s act, it not being established that the grantees or their attorney had notice of any undue influence exercised by the husband. Johnston v. Wallace, 58 Miss. 331.
The claim of a resulting trust rests upon the alleged fact that the land was bought for the wife and paid for by wood cut upon the husband’s land by the wife’s slaves and hauled by the husband’s wagons and teams. The claim is that, because the labor was done by the wife’s slaves she is entitled, under Code 1871, § 1779, to set up a resulting trust in the property. The claim is wholly inadmissible. The statute declares that, “if the husband shall purchase property in his own name, with the money of the wife, he shall hold the same only as trustee, for her use,” and while we will not say that the investment of her property other than money would not have the same effect, we certainly cannot hold that, because the services of her slaves have been utilized in delivering and making more valuable personal property belonging to the husband, he thereby becomes a trustee for her of the realty thereby acquired. Such a principle would clothe her with an equitable title to land purchased by the sale of a crop grown by the husband on his own land, if her slaves or live-stock participated in its production. It is shown, moreover, by the proof that the grantees in the conveyance were ignorant of her claim, and therefore by the express letter of the statute she is estopped to assert it against them. There is no sufficient proof of any fraud practised upon her in the matter.

Decree affirmed.